Case 1:19-cr-00015-JMS-WRP Document 135 Filed 06/02/20 Page 1 of 7             PageID #: 812



   WILLIAM P. BARR
   Attorney General
   ROBERT S. BREWER, JR.
   United States Attorney
   MICHAEL G. WHEAT, CBN 118598
   JOSEPH J.M. ORABONA, CBN 223317
   JANAKI S. GANDHI, CBN 272246
   COLIN M. MCDONALD, CBN 286561
   Special Attorneys of the United States
   880 Front Street, Room 6293
   San Diego, CA 92101
   619-546-8437/7951/8817/9144
   michael.wheat@usdoj.gov

   Attorneys for the United States of America

                        UNITED STATES DISTRICT COURT

                                  DISTRICT OF HAWAII

                                                CR. No. 19-00015-01JMS-WRP
UNITED STATES OF AMERICA,
                                                STIPULATION TO CONTINUE
                     Plaintiff,                 TRIAL AND EXCLUDE TIME
              v.                                UNDER THE SPEEDY TRIAL ACT
                                                [18 U.S.C., §§ 3161(h)(7)(A) and
RUDOLPH B. PUANA (1),                           (B)(i), (ii), (iv)], ALONG WITH
                                                WAIVER OF SIXTH AMENDMENT
                     Defendant.                 RIGHT TO SPEEDY TRIAL


                     STIPULATION CONTINUING TRIAL DATE AND
                   EXCLUDING TIME UNDER THE SPEEDY TRIAL ACT

          The United States of America and the above-captioned Defendant, through

   their respective undersigned attorneys, hereby agree and stipulate to continue the

   trial in this case. This stipulation is based on the following:

         1.        Trial in this case on the First Superseding Indictment is currently set

   for August 11, 2020. ECF No. 106. Since the setting of the August 11, 2020, trial
Case 1:19-cr-00015-JMS-WRP Document 135 Filed 06/02/20 Page 2 of 7          PageID #: 813




   date, in response to the COVID-19 public emergency, the Centers for Disease

   Control and Prevention (CDC) has issued guidelines recommending against

   gatherings of fifty or more persons to slow the spread of disease, effective March

   15, 2020. In particular, the CDC recommends that people engage in social

   distancing—that is, keep an appropriate physical distance between themselves and

   other people. The CDC further recommends that employers attempt to minimize

   exposure between employees and the public and to consider the public health and

   safety when scheduling group or public events. On March 16, 2020, President

   Trump cautioned that gatherings should be limited to ten persons or fewer.

         2.    Further, the World Health Organization declared COVID-19 a global

   pandemic on March 11, 2020; President Trump declared the outbreak to constitute

   a national emergency on March 13, 2020; Hawaii State Governor David Ige declared

   a state of emergency on March 4, 2020; and City and County of Honolulu Mayor

   Kirk Caldwell issued a “Stay At Home/Work From Home Order,” requiring all

   Honolulu residents to stay in their residences unless they meet one of the essential

   exemptions, effective March 23, 2020. Governor Ige’s “Stay At Home/Work From

   Home Order” is set to expire on May 31, 2020, unless it is extended. Limited

   businesses in the State of Hawaii, including in Oahu, have begun re-opening as of

   May 22, 2020, but at a very gradual pace. Additionally, visitors to the State of

   Hawaii are required to self-quarantine upon arrival for a period of 14 days. This

   mandatory period of self-quarantine extends, for now, through June 30, 2020.
Case 1:19-cr-00015-JMS-WRP Document 135 Filed 06/02/20 Page 3 of 7             PageID #: 814




         3.     On March 17, 2020, this Court entered a “Temporary General Order

   Regarding District of Hawaii Response to COVID-19 Emergency.” That Order

   provided that, given the need for the Court to protect the health and safety of the

   public and court employees, all trials scheduled to commence between March 17,

   2020, and May 3, 2020, in the District of Hawaii are continued. The March 17 Order

   was superseded by a “March 23, 2020 Temporary General Order Regarding District

   of Hawaii Response to the COVID-19 Emergency,” and again most recently by a

   “April 16, 2020 Temporary General Order Regarding District of Hawaii Response

   to the COVID-19 Emergency,” which also continued all trials in the District until

   June 15, 2020, at the earliest. The April 16 Order encourages counsel to “confer as

   to whether the currently scheduled trial date is realistic given the time needed to

   prepare for trial and the ongoing pandemic.”

         4.     This case will require both counsel for Defendant Puana and the United

   States to travel from the mainland to Oahu for trial and witness preparation. In

   addition, a significant number of prosecution and defense trial witnesses will be

   traveling from other islands and the mainland to testify at trial. However, travel is

   currently extremely curtailed and the imposition of the 14-day mandatory quarantine

   in the State of Hawaii makes travel to Oahu exceptionally impractical at this time.

   In addition, nationwide limitations on in-person meetings has made interviews,

   witnesses preparation, and other trial preparation impractical. Thus, while the parties

   continue to actively meet and confer over discovery, evidentiary, and other pretrial
Case 1:19-cr-00015-JMS-WRP Document 135 Filed 06/02/20 Page 4 of 7              PageID #: 815




   issues in preparation for trial, there are still severe limitations on trial preparation

   that do not allow either counsel to effectively prepare for trial.

         5.     Moreover, the parties were each scheduled to try other matters between

   the time this case was set for trial and the current trial date. Those matters have also

   been postponed by the pandemic, and will likely be set for trial during the time this

   case is set currently set for trial and the end of 2020, thus also adversely effecting

   counsels’ ability to prepare for this case.

         6.     Thus, due to the extraordinary circumstances caused by the COVID-19

   pandemic, which limit the parties’, the court’s, and witnesses’ ability to travel and

   to attend trial, hearings, and meetings in person, as well as other logistical hurdles,

   the ends of justice would be served by the continuance of the trial date, and outweigh

   the best interest of the public and the defendant in a speedy trial within the meaning

   of 18 U.S.C. § 3161(h)(7)(A). Specifically, the parties believe the failure to grant

   such a continuance would be likely to make a continuation impossible or result in a

   miscarriage of justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i), and

   would deny both the defendant and counsel for the government the reasonable time

   necessary for effective preparation, taking into account the exercise of due diligence,

   within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). Additionally, given the nature

   of the charges, the volume and nature of the discovery, and the existence of novel

   questions of fact or law, the parties agree that this case should continue to be deemed

   unusual or complex pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii).
Case 1:19-cr-00015-JMS-WRP Document 135 Filed 06/02/20 Page 5 of 7         PageID #: 816




         7.    The parties agree the period of delay excluded spans from the filing of

   this joint motion until January 20, 2021, the new date for trial. 18 U.S.C. §

   3161(h)(1)(D).

         8.    The parties further agree that postponement of the trial until January

   20, 2021, does not violate the rights of the defendant to a speedy trial under the

   Speedy Trial clause of the Sixth Amendment or any other statutory or

   constitutional provision. Counsel for defendant represents that he has discussed

   the need for this continuance with defendant. Defendant agrees to and joins in

   the request for this continuance.

         9.    In conjunction with the request for a continued trial date, the parties

   also request the following dates be set: (1) A final pretrial conference on

   December 21, 2020 at 10:00 a.m. before U.S. Magistrate Judge Wes R. Porter;

   and (2) a motion in limine filing deadline of November 23, 2020, with responses

   due December 7, 2020.


   Dated: 6/1/2020       SIGNED:_________________________
                               MICHAEL G. WHEAT
                               JOSEPH J.M. ORABONA
                               JANAKI S. GANDHI
                               COLIN M. MCDONALD
                               Special Attorneys to the Attorney General




                                       F. CLINTON BRODEN
                                       JASON Z. SAY
                                       Attorneys for Defendant Puana
Case 1:19-cr-00015-JMS-WRP Document 135 Filed 06/02/20 Page 6 of 7   PageID #: 817
Case 1:19-cr-00015-JMS-WRP Document 135 Filed 06/02/20 Page 7 of 7           PageID #: 818



                        UNITED STATES DISTRICT COURT

                               DISTRICT OF HAWAII

                                                   CR. No. 19-00015-01 JMS-WRP
    UNITED STATES OF AMERICA,
                                                   CERTIFICATE OF SERVICE
                       Plaintiff,
             v.

    RUDOLPH B. PUANA (1),

                       Defendant.


  IT IS HEREBY CERTIFIED that:
        I, Janaki S. Gandhi, am a citizen of the United States and am at least eighteen

  years of age. My business address is 880 Front Street, Room 6293, San Diego,

  CA 92101-8893.

        I am not a party to the above-entitled action. I have caused service of the

  foregoing on all parties in this case by electronically filing the foregoing with the

  Clerk of the District Court using its ECF System, which electronically notifies them.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on June 2, 2020.



                                                /s/ Janaki S. Gandhi
                                                JANAKI S. GANDHI
                                                Special Attorney
